Citation Nr: 1537484	
Decision Date: 09/02/15    Archive Date: 09/10/15	

DOCKET NO.  11-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar degenerative disc disease with related objective neurological abnormalities (back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  

The RO denied the Veteran's claim for entitlement to a TDIU in the April 2011 rating decision and the Veteran did not appeal that issue.  However, the Veteran appealed the denial of an increased rating for his service-connected back disability and he has continued to argue that his service-connected back disability has affected his ability to be employed.  See July 2015 Hearing Transcript.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009), see also See VAOPGCPREC 6-96 (Aug. 16, 1996).  In this case, the Veteran's assertion that his service-connected back disability has caused him to be unemployed is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Thus, the issue of entitlement to a TDIU is on appeal as part of the Veteran's increased rating claim for lumbar degenerative disc disease and the Board will assume jurisdiction of the issue of entitlement to a TDIU as indicated on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issues on appeal. 

The Veteran testified at the July 2015 Board hearing that he is in receipt of disability benefits from the Social Security Administration (SSA) and he submitted some SSA disability documents at the hearing.  See Hearing Transcript at 2 and 7. Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records), see also Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The SSA disability determination and medical records are not associated with the claims file.  Therefore, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination. 

The Veteran underwent a VA examination in December 2010 in connection with his increased rating claim. A VA examination dated in November 2012 evaluated the Veteran's service-connected back disability as part of his service connection claim for radiculopathy of the lower extremities.  The RO did not consider the pertinent evidence in the November 2012 VA examination in a supplemental statement of the case.  The Veteran testified at the July 2015 Board hearing that from the December 2010 VA examination until now his overall back disability has become worse.  Hearing Transcript at 8.  The Board finds it reasonable to construe that this statement indicates that his disability has become worse since the November 2012 examination of his back as he asserted that his disability has become worse from 2010 to the present.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995; see also Olson v. Principi 3 Vet. App. 480, 482 (holding that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination").  Under these circumstances, a remand for a new examination to determine the current severity of the Veteran's service-connected lumbar degenerative disc disease is appropriate.  

The Veteran testified at the Board hearing that he receives all of his current treatment at the Dallas VA Medical Center (VAMC) and the VA Outpatient Clinic in Denton, Texas.  Any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims file.  All efforts should be documented and appropriate procedures followed.

2.  Obtain and associate with the claims file any outstanding VA treatment records from the Dallas VAMC and the VA Community Based Outpatient Clinic in Denton, Texas from January 2014 to the present.  All efforts should be documented and appropriate procedures followed. 

3.  After the above has been completed and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  Based on the examination and review of the record, the examiner should address the following: 

a. Provide findings as to the range of motion of the thoracolumbar spine and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, and/or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be recorded in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

b. Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

d. Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's lumbar degenerative disc disease.

4.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record, to include the claim for TDIU (to include consideration of whether the case should be submitted to the Director, Compensation Service, for extra-schedular consideration).  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


